DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims
Place holders
functions
1
processing device 
Retrieve, generate, submit, execute and validate
2
processing device
Submit, execute and validate
3
processing device
Retrieve and combine
4, 5, 6
processing device
Detect and determine
7
processing device
Detect, retrieve and generate
8
processing device
Generate and transmit
10, 11
processing device
Detect and append



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Zhu et al 2020/0019706 hereinafter “Zhu” in view of Murphy et al 20200186607 hereinafter “Murphy”.

As per claim 1, Zhu discloses a system for electronic integration and deployment of computer code in a code development network, the system comprising: 
a memory device with computer-readable program code stored thereon:
[0058]”For example, a computer program may reside in random access memory ("RAM"), flash memory, read-only memory ("ROM"), erasable programmable read-only memory ("EPROM"), electrically erasable programmable read-only memory ("EEPROM"), registers, hard disk, a removable disk, a compact disk read-only memory ("CD-ROM"), or any other form of storage medium known in the art.

 a communication device:
[0068] “Such communication can occur via I/O interfaces 724. Still yet, computer system/server 702 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 726”;

 and a processing device operatively coupled to the memory device and the communication device:
[0063]” The components of computer system/server 702 may include, but are not limited to, one or more processors or processing units 704, a system memory 706, and a bus that couples various system components including system memory 706 to processor 704. See also fig 7 for the network connection.

 wherein the processing device is configured to execute the computer-readable program code to:

This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to retrieve data [0016] 
 Zhu discloses a processor to perform one or more of transmitting a master ledger copy to a developer branch [0009].
Examine interpretation:
[0037] “When a developer joins in any of company networks 102.sub.1 . . . 102.sub.N, the developer receives a copy 106.sub.C1 . . . 106.sub.CN of master ledger 106. The master ledger may include a code and history associated with the master ledger, the code, or both”;

 generate, from the latest version of the computer code, a working distributed ledger comprising a working genesis block, wherein the working genesis block is a copy of a last block within the master distributed ledger at a first point in time:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to generate master ledger copy [0016] 
 	Zhu discloses a processor to perform one or more of transmitting a master ledger copy to a developer branch [0009].

Examiner interpretation:
0053] FIG. 4 illustrates a system messaging diagram 400 for applying blockchain technique for agile software development framework, according to example embodiments. Referring to FIG. 4, the system diagram 400 includes a developer computing device 410, a blockchain system 430, and a network 420 communicating with developer computing device 410 and blockchain system 430. In developer computing device 410 receives at 412 a copy of master ledger from blockchain system 430”

The master ledger has a copy for previous time when the latest code changes are committed validated and appended to the master ledger.


This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to submit edited block back to the blockchain. [0016] 
 	Zhu discloses a processor to perform one or more of transmitting a master ledger copy to a developer branch [0009]. And the developer device submitting proposed changes to be committed to the master ledger [0053].

Examiner interpretation:
[0053]”At 414, computing device 410 modifies existing code within the copy of the master ledger. Computing system 410 transmits the modified existing code over network 420 to blockchain system 430.

Now the developers are committing changes to the copy received from the master ledger

But not explicitly:
 execute a computer code conflict check by comparing the master distributed ledger with the working distributed ledger; and validate the proposed block via a consensus algorithm:  
Murphy:
execute a computer code conflict check by comparing the master distributed ledger with the working distributed ledger; and validate the proposed block via a consensus algorithm: 
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block before appending the block to the blockchain[0016-0017] 

 
Examiner interprertation:
[0184]”While not expressly shown in FIG. 5, it should be emphasized that searching for a nonce and header combination that will result in a digested mix that satisfies the target threshold may require many attempts; in other words, searching for a valid nonce requires a substantial amount of physical entropy in the form of memory bandwidth. However, once a nonce is successfully found, any peer entity can straightforwardly verify that the nonce indeed results in a value that satisfies the target threshold, by checking that the header/nonce combination and DAG lookups to generate the digested mix. Moreover, since each header and nonce combination can only be used once, the algorithm ensures that only new nonce searches can be added to the blockchain. 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a decentralized environment where each developer has an authority, but not a central authority, without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Zhu discloses:
wherein the processing device is further configured to:

This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block before appending the block to the blockchain[0016-0017] 

Zhu discloses a device that validate the block  based on proof of work [0176] and proof of authority[0178] [0047]..

Examiner interpretation:
 [0047] In response, the endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 260, in the example) is properly authorized to perform the proposed operation on that channel.  

See also Murphy: [0176] and 0178]
 For example at Murphy[0248]”At step 1004, the client device validates the ledgering data structure. As discussed supra, the blockchain may be composed of a series of one-way memory searches or hashes. In one embodiment, the memory searches or hashes may be based on a proof-of-work (POW) scheme selected from a set of known POW schemes. In other embodiments, the fog network may identify or specify how the POW schemes are calculated. In one such variant, the client device may further determine whether the fog network's POW scheme is sufficiently difficult to assure that the ledger is valid. In other words, the blockchain POW must be sufficiently asymmetric (i.e., a solution is difficult to find, but very easy to verify).

As per claim 3, the rejection of claim 1 is incorporated and furthermore Zhu does not explicitly discloses:
 wherein the computer code conflict check comprises causing the processing device to: retrieve a nonce value from the last block within the master distributed ledger 
Murphy discloses:
retrieve a nonce value from the last block within the master distributed ledger at the first point in time; and combine the nonce value with a block header of the working genesis block into a hash algorithm to generate a hash output:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0050]

Murphy discloses a validating system (processor) that combine the nonce value with header/block to check if the digest satisfy the threshold relation [0184].

Examiner interpretation:
  [0184]”While not expressly shown in FIG. 5, it should be emphasized that searching for a nonce and header combination that will result in a digested mix that satisfies the target threshold may require many attempts; in other words, searching for a valid nonce requires a substantial amount of physical entropy in the form of memory bandwidth. However, once a nonce is successfully found, any peer entity can straightforwardly verify that the nonce indeed results in a value that satisfies the target threshold, by checking that the header/nonce combination and DAG lookups to generate the digested mix. Moreover, since each header and nonce combination can only be used once, the algorithm ensures that only new nonce searches can be added to the blockchain.
Also in  Zhu[0030-0031], the latest block is the most recently added block to the blockchain structure. And any added block has to satisfy the validity check in order to be appended to the blockchain.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to , without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

As per claim 4, the rejection of claim 3 is incorporated and furthermore Zhu does not explicitly discloses:
wherein the computer code conflict check further causes the processing device to: detect that the nonce value is below a predetermined threshold; based on detecting that the nonce value is below the predetermined threshold, determine that a cryptographic challenge has been satisfied; and determine that the computer code conflict check has been successfully completed:
Murphy discloses:
detect that the nonce value is below a predetermined threshold; based on detecting that the nonce value is below the predetermined threshold, determine that a cryptographic challenge has been satisfied; and determine that the computer code conflict check has been successfully completed
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0050]

Murphy discloses a validating system (processor) that combine the nonce value with header/block to check if the digest satisfy the threshold relation [0183-0184].

Examiner interpretation
If the digested mix is less than or equal to the target threshold, then the current nonce is considered valid, and can be broadcast with the header as a POW to the network. If the target threshold is not met, the current nonce is considered invalid, and the algorithm is re-run with a different nonce (either by incrementing the current nonce, or picking a new one at random). 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a decentralized environment where each developer has an authority, but not a central authority, without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.


As per claim 5, the rejection of claim 3 is incorporated and furthermore Zhu does not explicitly discloses:
wherein the computer code conflict check further causes the processing device to: detect that the nonce value is above a predetermined threshold; based on detecting that the nonce value is above the predetermined threshold, determine that a cryptographic challenge has not been satisfied; and determine that the computer code conflict check has failed:
	Murphy discloses:
detect that the nonce value is above a predetermined threshold; based on detecting that the nonce value is above the predetermined threshold, determine that a 
	This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0050]

Murphy discloses a validating system (processor) that combine the nonce value with header/block to check if the digest satisfy the threshold relation [0183-0184] and conclude the failure  or success of the relation satisfaction..

	Examiner interpretation:
[0183] The digested mix is compared against a predefined target threshold. If the digested mix is less than or equal to the target threshold, then the current nonce is considered valid, and can be broadcast with the header as a POW to the network. If the target threshold is not met, the current nonce is considered invalid, and the algorithm is re-run with a different nonce (either by incrementing the current nonce, or picking a new one at random). 

	In Zhu fig. 2B, the validation process for code take place by a consensus algorithm to determine the validity of the code/block to be appended to the block chain.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a decentralized environment where each developer has an authority, but not a central authority, without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.


detect that the computer code conflict check has been successfully completed; and based on detecting that the computer code conflict check has been successfully completed:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0095] before commiting block to the blockchain.

Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] 
Examiner interpretation:
 [0049]”After successful inspection, in step 293 the client 260 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284. The transaction may contain the read/write sets, the endorsing peers signatures and a channel ID. The ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel.

determine that the working distributed ledger is up to date:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0095] before committing block to the blockchain.

Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] and keep every copy in each developer device up to date [0055]
Examiner interpretation:
  

As per claim 7, the rejection of claim 1 is incorporated and furthermore Zhu discloses:
detect that the computer code conflict check has failed:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0098] before committing block to the blockchain.
Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] and tag the result [0050]

Examiner interpretation:
[0050]”Transactions in the block are tagged as being valid or invalid. Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database. 

retrieve, from a master distributed ledger, a refreshed version of the computer code:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0098] before committing block to the blockchain.
Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] and forward a fresh up to date copy to developers [0055].

Examiner interpretation:
[0055]”At 554, the method 550 includes receiving one or more changes to the copy of the master ledger, and at 556, updating the master ledger when a required smart contract code standard is met. At 558, the method includes initiating a push of the updated master ledger to one or more developer branches, enforcing synchronization across the one or more developer branches.

 generate, from the refreshed version of the computer code, a working distributed ledger comprising a refreshed genesis block, wherein the refreshed genesis block is a copy of a last block within the master distributed ledger at a second point in time, wherein the second point in time occurs after the first point in time:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to validate the proposed block using hash technique of [0098] before committing block to the blockchain.
Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] and forward a fresh up to date copy to developers [0055] and [0053].

Examiner interpretation:
[0053] “At 416, the master ledger is updated, and at 418, a push of the origin hash is initiated to all developer branch 102.sub.1 . . . 102.sub.N, enforcing synchronization across developer branches before any new changes can be proposed.:

At the first time, when the developer join the network a first copy of the master ledger is distributed to each developer. As developers make changes, first developer changes are committed to the master ledger (refreshed version). While the second developer desire to commit changes to the master ledger it requires consensus to be met. If failed only the change of first developer that met the consensus are committed. The proposed changes of first developer generate a new refreshed version at second time that is later than the first time when the first developer received a copy for modification purpose and the copy is synched with developers..

As per claim 8, the rejection of claim 1 is incorporated and furthermore Zhu discloses:
wherein the processing device is further configured to generate and transmit a notification to a developer:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry synch and refresh copy of developers [0011]
Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] and synch a fresh copy to developers [0055] and [0050].

Examiner interpretation:
 [0050]”Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database. An event is emitted, to notify the client application that the transaction (invocation) has been immutably appended to the chain, as well as to notify whether the transaction was validated or invalidated”

 wherein the notification indicates that the working distributed ledger needs to be refreshed:
[0053]” In developer computing device 410 receives at 412 a copy of master ledger from blockchain system 430. At 414, computing device 410 modifies existing code within the copy of the master ledger. Computing system 410 transmits the modified existing code over network 420 to blockchain system 430. At 416, the master ledger is updated, and at 418, a push of the origin hash is initiated to all developer branch 102.sub.1 . . . 102.sub.N, enforcing synchronization across developer branches before any new changes can be proposed. 


 wherein the consensus algorithm is a proof of authority algorithm:
[0050]”As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc. The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger.
But not explicitly:
wherein the second consensus algorithm is a proof of work algorithm.  
Murphy discloses:
wherein the second consensus algorithm is a proof of work algorithm.
[0184] “ However, once a nonce is successfully found, any peer entity can straightforwardly verify that the nonce indeed results in a value that satisfies the target threshold, by checking that the header/nonce combination and DAG lookups to generate the digested mix.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a decentralized environment where each developer has an authority, but not a central authority, without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

As per claim 10, the rejection of claim 1 is incorporated and furthermore Zhu discloses:

This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to append block after successful validation [0015]
Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block [0049] and commit the block to the blockchain when the smart contract is met[0050].

Examiner interpretation:
 [0050] “The transactions 294 within the block are validated to ensure any endorsement policy is fulfilled and to ensure that there have been no changes to ledger state for read set variables since the read set was generated by the transaction execution. Transactions in the block are tagged as being valid or invalid. Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database. An event is emitted, to notify the client application that the transaction (invocation) has been immutably appended to the chain, as well as to notify whether the transaction was validated or invalidated.

As per claim 11, the rejection of claim 9 is incorporated and furthermore Zhu discloses:
detect that the proposed block has been successfully validated via the consensus algorithm; and append the proposed block to the master distributed ledger:
This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor [0058] where the software is operated/executed by the circuitry to append block after successful validation [0015]
Zhu discloses a processor to perform one or more of executing smart contract to inspect and validate the block 

Examiner interpretation:
[0038] “In some embodiments, the master ledger is updated when the required developer smart contract code review standard 108 is met. Blockchain service 110 may detect the updated master ledger and initiate a push of the origin hash to all developer branch 102.sub.1 . . . 102.sub.N, enforcing synchronization across developer branches before new changes can be proposed.   

 But not explicitly”
validated via the second consensus algorithm;
Murphy discloses:
validated via the second consensus algorithm:
[0184] “ However, once a nonce is successfully found, any peer entity can straightforwardly verify that the nonce indeed results in a value that satisfies the target threshold, by checking that the header/nonce combination and DAG lookups to generate the digested mix.”
See also [0123] and [0143]

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a decentralized environment where each developer has an authority, but not a central authority, without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

: [0052]
 the computer-readable program code portions comprising executable code portions for:
retrieving, from a master distributed ledger, a latest version of computer code:
[0037] “When a developer joins in any of company networks 102.sub.1 . . . 102.sub.N, the developer receives a copy 106.sub.C1 . . . 106.sub.CN of master ledger 106. The master ledger may include a code and history associated with the master ledger, the code, or both”;
[0031] The current state of the immutable ledger represents the latest values for all keys that are included in the chain transaction log. Because the current state represents the latest key values known to a channel, it is sometimes referred to as a world state.”

generating, from the latest version of the computer code, a working distributed ledger comprising a working genesis block, wherein the working genesis block is a copy of a last block within the master distributed ledger at a first point in time:
[0053] FIG. 4 illustrates a system messaging diagram 400 for applying blockchain technique for agile software development framework, according to example embodiments. Referring to FIG. 4, the system diagram 400 includes a developer computing device 410, a blockchain system 430, and a network 420 communicating with developer computing device 410 and blockchain system 430. In developer computing device 410 receives at 412 a copy of master ledger from blockchain system 430”
	Examiner interpretation:
The master ledger has a copy for previous time when the latest code changes are committed validated and appended to the master ledger.


[0053]”At 414, computing device 410 modifies existing code within the copy of the master ledger. Computing system 410 transmits the modified existing code over network 420 to blockchain system 430.
Examiner interpretation:
Now the developers are committing changes to the copy received from the master ledger

But not explicitly:
executing a computer code conflict check by comparing the master distributed ledger with the working distributed ledger; and validating the proposed block via a consensus algorithm.
Murphy discloses:
executing a computer code conflict check by comparing the master distributed ledger with the working distributed ledger; and validating the proposed block via a consensus algorithm.
[0184]”While not expressly shown in FIG. 5, it should be emphasized that searching for a nonce and header combination that will result in a digested mix that satisfies the target threshold may require many attempts; in other words, searching for a valid nonce requires a substantial amount of physical entropy in the form of memory bandwidth. However, once a nonce is successfully found, any peer entity can straightforwardly verify that the nonce indeed results in a value that satisfies the target threshold, by checking that the header/nonce combination and DAG lookups to generate the digested mix. Moreover, since each header and nonce combination can only be used once, the algorithm ensures that only new nonce searches can be added to the blockchain. 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, , without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

As per claim 13, the rejection of claim 12 is incorporated and furthermore Zhu discloses:
submitting the proposed block to the master distributed ledger; executing a second computer code conflict check; validating the proposed block via the consensus algorithm; and validating the proposed block via a second consensus algorithm.:
[0047] In response, the endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 260, in the example) is properly authorized to perform the proposed operation on that channel.  

Examiner interpretation:
See also Murphy: [0176] and 0178]
 For example at Murphy[0248]”At step 1004, the client device validates the ledgering data structure. As discussed supra, the blockchain may be composed of a series of one-way memory searches or hashes. In one embodiment, the memory searches or hashes may be based on a proof-of-work (POW) scheme selected from a set of known POW schemes. In other embodiments, the fog network may identify or specify how the POW schemes are calculated. In one such variant, the client device may further determine whether the fog network's POW scheme is sufficiently difficult to assure that the ledger is valid. In other words, the blockchain POW must be sufficiently asymmetric (i.e., a solution is difficult to find, but very easy to verify).


retrieving a nonce value from the last block within the master distributed ledger at the first point in time; and combining the nonce value with a block header of the working genesis block into a hash algorithm to generate a hash output.
Murphy discloses:
  retrieving a nonce value from the last block within the master distributed ledger at the first point in time; and combining the nonce value with a block header of the working genesis block into a hash algorithm to generate a hash output.
[0184]”While not expressly shown in FIG. 5, it should be emphasized that searching for a nonce and header combination that will result in a digested mix that satisfies the target threshold may require many attempts; in other words, searching for a valid nonce requires a substantial amount of physical entropy in the form of memory bandwidth. However, once a nonce is successfully found, any peer entity can straightforwardly verify that the nonce indeed results in a value that satisfies the target threshold, by checking that the header/nonce combination and DAG lookups to generate the digested mix. Moreover, since each header and nonce combination can only be used once, the algorithm ensures that only new nonce searches can be added to the blockchain.

Examiner interpretation:

Also in Zhu[0030-0031], the latest block is the most recently added block to the blockchain structure. And any added block has to satisfy the validity check in order to be appended to the blockchain.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a , without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

As per claim 15, the rejection of claim 114 is incorporated and furthermore Zhu does not explicitly disclose:
detecting that the nonce value is below a predetermined threshold; based on detecting that the nonce value is below the predetermined threshold, determining that a cryptographic challenge has been satisfied; and determining that the computer code conflict check has been successfully completed.
Murphy discloses:
detecting that the nonce value is below a predetermined threshold; based on detecting that the nonce value is below the predetermined threshold, determining that a cryptographic challenge has been satisfied; and determining that the computer code conflict check has been successfully completed:
[0183] The digested mix is compared against a predefined target threshold. If the digested mix is less than or equal to the target threshold, then the current nonce is considered valid, and can be broadcast with the header as a POW to the network. If the target threshold is not met, the current nonce is considered invalid, and the algorithm is re-run with a different nonce (either by incrementing the current nonce, or picking a new one at random). 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a , without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.
Claims 16, 17, 18, 19 are the method claim corresponding to computer program product claims 12, 13, 14, 15 and rejected under the same rational set forth in connection with the rejection of claims 12, 13, 14, 15 above.

As per claim 20, the rejection of claim 16, is incorporated and furthermore Zhu does not explicitly disclose:
 detecting that the nonce value is above a predetermined threshold; based on detecting that the nonce value is above the predetermined threshold, determining that a cryptographic challenge has not been satisfied; and determining that the computer code conflict check has failed.
Murphy discloses:
detecting that the nonce value is above a predetermined threshold; based on detecting that the nonce value is above the predetermined threshold, determining that a cryptographic challenge has not been satisfied; and determining that the computer code conflict check has failed:
[0183] The digested mix is compared against a predefined target threshold. If the digested mix is less than or equal to the target threshold, then the current nonce is considered valid, and can be broadcast with the header as a POW to the network. If the target threshold is not met, the current nonce is considered invalid, and the algorithm is re-run with a different nonce (either by incrementing the current nonce, or picking a new one at random). 



It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Murphy into teaching of Zhu to distribute code or data in a decentralized environment where each developer has an authority, but not a central authority, without requiring authentication or trust exchanges. Furthermore verification and/or validation of work are performed by peer devices.

Pertinent art:
US-201700316676-A1
Using a blockchain technology, the disclosure is directed to updating software and appending the block to the blockchain while distributing such software to end user devices. Adding block is subjected to proof of work through consensus algorithm.
US-8245192-B1
 The disclosure is directed to allowing a set of developer to develop code, while each can have a copy of master ledger, but any appending of proposed changes to the master copy should satisfy testing requirement, while maintaining synchronization of the master copy and distributed copy. Any proposed changes need to have a last copy before committing such changes. Commitment of changes to the master production build schedule can be prevented until the file conflicts are resolved.

US-20180260212-A1
A computer system may implement a version control blockchain system by obtaining source code and/or an artifact associated with source code. The computer system may serialize the source code and/or the artifact to obtain serialized data, and may encipher the serialized data to obtain a current block identifier (cb_id). The computer system may generate a block to include the cb_id, and may add the generated block to the version control blockchain upon validation of the block
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRAHIM BOURZIK/           Examiner, Art Unit 2191     

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191